DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-7, 9-16 are pending wherein claims 1 and 11 are in independent form. 
3.	Claims 1, 9, 11 have been amended.
4.	Claim 8 has been cancelled.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


		Claim 1 recites, “performing one or more of: detecting whether any TCP packet is lost based on a packet sequence and determining a delay shaping time for each TCP packet based on a maximum number of retransmissions and an evaluated delivery time distribution, by: performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. According to claim limitations, “performing one or more” functions includes - (i) detecting whether any TCP packet is lost based on a packet sequence, (ii) determining a delay shaping time for each TCP packet based on a maximum number of retransmissions, and (iii) an evaluated delivery time distribution. Claim recites to perform one or more functions [(i) detecting whether any TCP packet is lost based on a packet sequence, (ii) determining a delay shaping time for each TCP packet based on a maximum number of retransmissions, and (iii) an evaluated delivery time distribution] by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. Therefore, according to claim limitation the function of “detecting whether any TCP packet is lost based on a packet sequence” is performed by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. Specification discloses to detect lost TCP packet based on a packet sequence number. However, specification does not disclose to perform the function of “detecting whether any TCP packet is lost based on a packet sequence” by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. Similarly, specification does not disclose to perform the function of “determining a delay shaping time for each TCP packet based on a maximum number of retransmissions” by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. Again, specification does not disclose to perform the function of “an evaluated delivery time distribution” by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. 
		Therefore, claim 1 contains subject matter that fails to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
		Claim 11 recites limitations similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 2-7, 9-10 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 12-16 depend upon claim 11 and thereby, are rejected for the reasons discussed above with respect to claim 11.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites, “performing one or more of: detecting whether any TCP packet is lost based on a packet sequence and determining a delay shaping time for each TCP packet based on a maximum number of retransmissions and an evaluated delivery time distribution, by: performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. According to claim limitations, “performing one or more” functions includes - (i) detecting whether any TCP packet is lost based on a packet sequence, (ii) determining a delay shaping time for each TCP packet based on a maximum number of retransmissions, and (iii) an evaluated delivery time distribution. Claim recites to perform one or more functions [(i) detecting whether any TCP packet is lost based on a packet sequence, (ii) determining a delay shaping time for each TCP packet based on a maximum number of retransmissions, and (iii) an evaluated delivery time distribution] by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”. The loss of a TCP packet is usually detected by checking packet sequence number and after the detection of a lost TCP packet, the packet may be retransmitted. However, a TCP packet loss is not detected by performing a retransmission in a UDP tunnel. Therefore, the limitation of “detecting whether any TCP packet is lost based on a packet sequence” by “performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN” is not clear. Similarly, the limitations of “determining a delay shaping time for each TCP packet based on a maximum number of retransmissions and an evaluated delivery time distribution, by: performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN” are not clear. 
		Claim 11 recites limitations similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 2-7, 9-10 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 12-16 depend upon claim 11 and thereby, are rejected for the reasons discussed above with respect to claim 11.

Examiner’s comment
		It has been discussed above that claim limitations, “performing one or more of: detecting whether any TCP packet is lost based on a packet sequence and determining a delay shaping time for each TCP packet based on a maximum number of retransmissions and an evaluated delivery time distribution, by: performing a packet retransmission in a user datagram protocol (UDP) tunnel, and performing a packet delay shaping by the receiver PEN”, are not clear. As the claims are not clear, examiner can not perform a proper search to identify the best available prior art. Moreover, examiner cannot even determine how to apply the teachings of the prior art when the claims are not clear and therefore, no art rejection has been made.












Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473